NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALVARO GALVEZ-CRUZ,                             No.    15-73751

                Petitioner,                     Agency No. A075-591-085

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 5, 2017**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Alvaro Galvez-Cruz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to

8 U.S.C. § 1252, and we deny the petition for review.

      We review for substantial evidence the BIA’s factual findings and may only

reverse if the evidence compels a different conclusion. See Zheng v. Holder, 644
F.3d 829, 835 (9th Cir. 2011). To qualify for relief under CAT, Galvez-Cruz must

establish that it is more likely than not that he would be tortured if removed to

Mexico, and that such torture would be “inflicted by or at the instigation of or with

the consent or acquiescence of a public official or other person acting in an official

capacity.” 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). When assessing

acquiescence by public officials, we consider whether the officials “(1) have

awareness of the activity (or consciously close their eyes to the fact it is going on);

and (2) breach their legal responsibility to intervene to prevent the activity because

they are unable or unwilling to oppose it.” Barajas-Romero v. Lynch, 846 F.3d
351, 363 (9th Cir. 2017); see also 8 C.F.R. § 1208.18.

      Substantial evidence supports the BIA’s determination that Galvez-Cruz

failed to establish that it is more likely than not that he would be tortured by or

with the acquiescence of a public official upon return to Mexico. Even if Galvez-

Cruz had established that he would be tortured upon return, he failed to establish

that such torture would be inflicted by or with the acquiescence of the Mexican

government. The evidence shows that a violence problem exists in Mexico that the


                                           2
government is attempting to combat, and that Galvez-Cruz was kidnapped and

later beaten by three men with no ties to the Mexican government. There is no

evidence linking Galvez-Cruz’s kidnapping or beating to the Mexican government

or suggesting that the government consciously closed its eyes to it. Indeed,

Galvez-Cruz testified that the men involved in his attacks were part of a cartel, not

the government, and that no one in the Mexican government, including the police

or military, has ever threatened or harmed him. He also testified that, while in the

hospital after being beaten a second time, police officers asked him questions and

wrote a report on the incident, but Galvez-Cruz never followed up because of his

belief that the police often work with cartels. Galvez-Cruz’s distrust of the police

does not compel a different result.

      PETITION DENIED.




                                          3